Case: 12-20177       Document: 00512145918         Page: 1     Date Filed: 02/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 18, 2013
                                     No. 12-20177
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JORGE GAMBOA MOSQUERA, also known as Jorge Mosuera Gamboa, also
known as Jorge Mosqueda Gamboa, also known as Jorge Gamboa-Mosquera,
also known as Fidel Lopez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-673-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jorge Gamboa Mosquera appeals his guilty plea conviction for illegal
reentry into the United States after deportation following an aggravated felony
conviction. He asserts that his guilty plea was unknowing and involuntary
because the district court failed to advise him – or obtain a waiver of – his right
to a jury trial, to plead not guilty, to be represented by counsel at trial and at


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20177      Document: 00512145918      Page: 2    Date Filed: 02/18/2013

                                   No. 12-20177

every other stage of the proceedings, and at trial to confront and cross-examine
adverse witnesses, to be protected from compelled self incrimination, and to
testify and present evidence. The Government and Gamboa Mosquera have filed
a joint motion to summarily vacate the guilty plea and remand the case for
further proceedings in lieu of filing an appellee’s brief in light of these omissions.
Because Gamboa Mosquera did not object to these errors in the district court,
review is limited to plain error. See United States v. Vonn, 535 U.S. 55, 58-59
(2002).
      A review of the record confirms that the district court did not advise
Gamboa Mosquera of the aforementioned rights. These errors are obvious
because the admonishments are specifically required by Rule 11 of the Federal
Rules of Criminal Procedure. See United States v. Aderholt, 87 F.3d 740, 744
(5th Cir. 1996). However, Gamboa Mosquera does not contend and there is no
indication in the record that he wanted to go to trial or that he had any defense
to the illegal reentry charge that he might have asserted at trial. He does not
argue that, but for the above errors of the district court, he would not have
pleaded guilty and, therefore, he has not shown that these errors affected his
substantial rights. See United States v. Dominguez Benitez, 542 U.S. 74, 83 (5th
Cir. 2004). Accordingly, we DENY the joint motion, DISPENSE with further
briefing, and AFFIRM the judgment of the district court.




                                          2